UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund SEMI-ANNUAL REPORT September 30, 2011 www.plumbfunds.com PLUMB FUNDS September 30, 2011 Dear Fellow Shareholders: For the six months ended September 30, 2011, the Plumb Balanced Fund returned -10.89%, and the Plumb Equity Fund returned -16.40%. Over the same period, the 55/35/10 blend of the S&P 500 Index, the Barclays Capital Intermediate Government/Credit Bond Index, and the MSCI EAFE Index, the Balanced Fund’s benchmark, returned -8.21%, and the 90/10 blend of the S&P 500 Index and the MSCI EAFE Index, the Equity Fund’s benchmark, was down -14.34%. Stock market losses were driven by continued deterioration in Europe and fears of contagion. European banks hold substantial amounts of the sovereign debt of Greece, Portugal, Italy, Spain, and Ireland, but do not hold any security against their debt. As the debt of these nations deteriorates, so does the solvency of the institutions that hold their debt. Europe has been slow to address the problem. Eurozone countries recently approved an expansion of the Euro-area rescue fund, granting powers to buy bonds in secondary markets, enabling banks to recapitalize, and offering precautionary credit lines. Yet there is still much to be done. Greece will almost certainly default, but whether a Greek default spreads to other peripheral European nations remains to be seen. The Federal Reserve (Fed) recognizes the threat created by these problems in the Eurozone and is taking additional measures to safeguard our economy. The Fed recently announced a program to start selling its short-term holdings of Treasuries and reinvest the proceeds into long-term Treasuries. The idea behind the strategy, dubbed “Operation Twist” by the media, is to bring down long-term yields which should motivate investors to buy higher-risk assets such as corporate bonds or equities. The Fed also announced that it will reinvest the proceeds of its maturing agency and mortgage-backed securities into other mortgage-backed securities instead of Treasuries. Yields on the 30-year Treasury have since fallen below 3% for the first time since January 2009. Ten-year yields also dropped substantially, and 30-year mortgage rates are at historic lows under 4%, lending support to the suggestion that the move had the desired effect of reducing long-term interest rates. Despite the problems in Europe, economic data suggest the U.S. economy is holding up. The Bureau of Economic Analysis reported that gross domestic product increased at a 1.3% real annual rate in the second quarter, revised up from the previously reported 1.0% increase. It was still a weak quarter, but the internal numbers were positive: the contributions from consumption and trade were revised up and the contribution from “change in private inventories” was revised down. The University of Michigan consumer sentiment index increased to 59.4 from 55.7 in August, which is still very weak, but above the consensus forecast of 57.8. The improvement in consumer sentiment is likely attributable to the drop in gas prices over the past few weeks, which should help spur consumer spending. We are in a highly uncertain and slow growth economy. With that in mind, we have attempted to remain conservatively positioned, both in our fixed income and equity allocation. We continue to believe we are in the later stages of a 30-year bond market rally. Small increases in interest rates could have dramatic negative consequences for long-term bond holders. We have positioned the fixed income holdings in the Plumb Balanced Fund toward the short to medium length maturities that should help us prepare for a higher interest rate environment. 3 PLUMB FUNDS We remain focused on global diversification in the stock portion of the Plumb Funds. Through allocation to international companies and small, medium, and large domestic companies, we feel we are well positioned to participate in long-term growth. We continue to look for opportunities to invest in alternative strategies such as commodities to hedge against future inflation. We thank you for your support. Thomas G. Plumb Past performance is not a guarantee of future results. Opinions expressed are those of Thomas Plumb and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. The MSCI EAFE Index is an unmanaged market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. You cannot invest directly in an index. The funds may invest indirectly in commodities such as gold and silver, which involve additional risks, such as the possibility for substantial price fluctuations over a short period of time. The Plumb Funds are distributed by Quasar Distributors, LLC. 4 PLUMB FUNDS Expense Example September 30, 2011(Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2011 – September 30, 2011). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 5 PLUMB FUNDS Expense Example September 30, 2011 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2011 to April 1, 2011 September 30, 2011 September 30, 2011 Actual $ $ $ Hypothetical (5% return per year before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2011 to April 1, 2011 September 30, 2011 September 30, 2011 Actual $ $ $ Hypothetical (5% return per year before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the partial year period). 6 PLUMB FUNDS Plumb Balanced Fund Investments by Asset Allocation as of September 30, 2011 (as a Percentage of Total Investments) (Unaudited) 7 PLUMB FUNDS Plumb Equity Fund Investments by Asset Allocation as of September 30, 2011 (as a Percentage of Total Investments) (Unaudited) 8 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) Shares Value COMMON STOCKS – 64.87% Beverage and Tobacco Product Manufacturing – 2.05% PepsiCo, Inc. $ Chemical Manufacturing – 9.02% Abbott Laboratories Air Products & Chemicals, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Merck & Company, Inc. Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 7.08% Apple, Inc. (a) Cisco Systems, Inc. ION Geophysical Corporation (a) Microchip Technology, Inc. Qualcomm, Inc. Couriers and Messengers – 1.49% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 4.93% Citigroup, Inc. Discover Financial Services Visa, Inc. – Class A Electrical Equipment, Appliance, and Component Manufacturing – 1.36% Emerson Electric Company Food Services and Drinking Places – 1.35% McDonald’s Corporation General Merchandise Stores – 1.62% Kohl’s Corporation Health and Personal Care Stores – 2.06% CVS Caremark Corporation The accompanying notes are an integral part of these financial statements. 9 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Insurance Carriers and Related Activities – 0.66% Greenlight Capital Re, Ltd. (a) (b) $ Machinery Manufacturing – 2.23% General Electric Company Merchant Wholesalers, Nondurable Goods – 3.09% The Procter & Gamble Company Universal Corporation Miscellaneous Manufacturing – 1.92% 3M Company CareFusion Corporation (a) Oil and Gas Extraction – 0.74% ATP Oil & Gas Corporation (a) Other Information Services – 1.98% Google Inc. (a) Petroleum and Coal Products Manufacturing – 6.79% BP PLC – ADR Chevron Corporation ConocoPhillips Exxon Mobil Corporation Pipeline Transportation – 1.72% TransCanada Corporation (b) Primary Metal Manufacturing – 1.21% RTI International Metals, Inc. (a) Printing and Related Support Activities – 0.64% Quad/Graphics, Inc. Professional, Scientific, and Technical Services – 0.75% Global Geophysical Services, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Publishing Industries – 1.83% Microsoft Corporation $ Oracle Corporation Rail Transportation – 1.32% CSX Corporation Support Activities for Mining – 1.41% Transocean Ltd. (b) (c) Telecommunications – 2.18% Vodafone Group PLC – ADR Transportation Equipment Manufacturing – 5.44% Ford Motor Company (a) General Motors Company (a) Johnson Controls, Inc. Visteon Corporation (a) TOTAL COMMON STOCKS (Cost $28,120,970) PUBLICLY-TRADED PARTNERSHIPS – 0.57% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.57% Fortress Investment Group, LLC – Class A (a) TOTAL PUBLICLY-TRADED PARTNERSHIPS (Cost $474,119) PREFERRED SECURITIES – 2.48% Oil and Gas Extraction – 1.19% ATP Oil & Gas Corporation, Series B, 8.00% The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Shares Value PREFERRED SECURITIES (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.29% The Goldman Sachs Group, Inc., Series D 4.000%, perpetual (c) $ TOTAL PREFERRED SECURITIES (Cost $1,320,411) EXCHANGE-TRADED FUNDS – 0.71% Funds, Trusts, and Other Financial Vehicles – 0.34% iShares Silver Trust (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.37% SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $226,571) Principal Amount CONVERTIBLE BONDS – 2.29% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.70% The NASDAQ OMX Group, Inc. 2.500%, 08/15/2013 $ Specialty Trade Contractors – 0.59% Transocean, Inc., Series B 1.500%, 12/15/2037 (b) TOTAL CONVERTIBLE BONDS (Cost $916,720) CORPORATE BONDS – 24.18% Administrative and Support Services – 1.12% Lender Processing Services, Inc. 8.125%, 07/01/2016 Chemical Manufacturing – 1.25% Biogen Idec, Inc. 6.000%, 03/01/2013 The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS (Continued) Computer and Electronic Product Manufacturing – 1.15% Nokia Corporation 5.375%, 05/15/2019 (b) $ $ Credit Intermediation and Related Activities – 2.74% Block Financial LLC 7.875%, 01/15/2013 CIT Group, Inc. 7.000%, 05/01/2014 Zions Bancorporation 7.750%, 09/23/2014 Funds, Trusts, and Other Financial Vehicles – 2.47% Health Care Property Investors, Inc. 6.000%, 03/01/2015 Hospitality Properties Trust 6.750%, 02/15/2013 Health and Personal Care Stores – 2.06% CVS Pass-Through Trust 6.943%, 01/10/2030 Medco Health Solutions, Inc. 6.125%, 03/15/2013 Insurance Carriers and Related Activities – 1.18% Prudential Financial, Inc. 5.500%, 09/15/2019 Machinery Manufacturing – 1.85% General Electric Company 5.000%, 02/01/2013 Merchant Wholesalers, Nondurable Goods – 1.31% Lorillard Tobacco Company 6.875%, 05/01/2020 The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS (Continued) Mining (except Oil and Gas) – 1.27% Freeport-McMoRan Copper & Gold Inc. 8.375%, 04/01/2017 $ $ Oil and Gas Extraction – 1.34% Noble Holding International Limited 7.375%, 03/15/2014 (b) Paper Manufacturing – 1.24% Sealed Air Corporation 7.875%, 06/15/2017 Petroleum and Coal Products Manufacturing – 1.27% Owens Corning 6.500%, 12/01/2016 Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 3.49% The Goldman Sachs Group, Inc. – Series D 5.375%, 03/15/2020 Morgan Stanley 5.000%, 08/31/2025 (c) 5.000%, 08/19/2025 (c) Utilities – 0.44% Alliant Energy Corporation 4.000%, 10/15/2014 TOTAL CORPORATE BONDS (Cost $10,094,108) U.S. GOVERNMENT AGENCY ISSUES – 1.77% Federal National Mortgage Association 2.000%, 07/29/2030 (c) TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $731,250) The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Principal Amount Value MUNICIPAL BONDS – 0.55% West Virginia State Job Investment Trust Board – Series 2003B 0.000%, 06/12/2013 $ $ TOTAL MUNICIPAL BONDS (Cost $233,991) Contracts CALL OPTIONS PURCHASED – 0.97% Computer and Electronic Product Manufacturing – 0.97% Qualcomm, Inc. Expiration: 01/19/2013, Exercise Price $30 (a) TOTAL CALL OPTIONS PURCHASED (Cost $471,753) Shares SHORT-TERM INVESTMENTS – 2.62% Money Market Funds – 2.62% STIT-STIC Prime Portfolio 0.035% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,109,251) Total Investments (Cost $43,699,144) – 101.01% Liabilities in Excess of Assets – (1.01%) ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Total foreign concentration was as follows: Cayman Islands 2.00%, Switzerland 1.99%, Canada 1.72%, Finland 1.15%. (c) Variable rate security. The rate listed is as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2011 (Unaudited) Shares Value COMMON STOCKS – 95.42% Beverage and Tobacco Product Manufacturing – 2.98% PepsiCo, Inc. $ Chemical Manufacturing – 10.82% Abbott Laboratories Air Products & Chemicals, Inc. Johnson & Johnson Teva Pharmaceutical Industries Ltd. – ADR Computer and Electronic Product Manufacturing – 9.49% Apple, Inc. (a) Cisco Systems, Inc. ION Geophysical Corporation (a) Microchip Technology, Inc. Qualcomm, Inc. Couriers and Messengers – 2.03% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 8.73% Citigroup, Inc. Discover Financial Services Visa, Inc. – Class A Electrical Equipment, Appliance, and Component Manufacturing – 2.21% Emerson Electric Company Food Services and Drinking Places – 1.88% McDonald’s Corporation General Merchandise Stores – 2.89% Kohl’s Corporation Health and Personal Care Stores – 2.87% CVS Caremark Corporation The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Insurance Carriers and Related Activities – 0.89% Greenlight Capital Re, Ltd. (a) (b) $ Machinery Manufacturing – 3.59% General Electric Company Merchant Wholesalers, Nondurable Goods – 4.63% Alliance One International, Inc. (a) The Procter & Gamble Company Universal Corporation Miscellaneous Manufacturing – 2.94% 3M Company CareFusion Corporation (a) Oil and Gas Extraction – 1.52% ATP Oil & Gas Corporation (a) Other Information Services – 2.56% Google Inc. (a) Petroleum and Coal Products Manufacturing – 10.12% BP PLC – ADR Chevron Corporation ConocoPhillips Exxon Mobil Corporation Pipeline Transportation – 2.16% TransCanada Corporation (b) Primary Metal Manufacturing – 2.37% RTI International Metals, Inc. (a) Printing and Related Support Activities – 1.21% Quad/Graphics, Inc. The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Professional, Scientific, and Technical Services – 1.79% Global Geophysical Services, Inc. (a) $ Publishing Industries – 3.38% Microsoft Corporation Oracle Corporation Rail Transportation – 2.00% CSX Corporation Support Activities for Mining – 2.17% Transocean Ltd. (b) Telecommunications – 3.02% Vodafone Group PLC – ADR Transportation Equipment Manufacturing – 7.17% Ford Motor Company (a) General Motors Company (a) Johnson Controls, Inc. Visteon Corporation (a) TOTAL COMMON STOCKS (Cost $18,339,712) PUBLICLY-TRADED PARTNERSHIPS – 0.48% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.48% Fortress Investment Group LLC – Class A (a) TOTAL PUBLICLY-TRADED PARTNERSHIPS (Cost $176,596) EXCHANGE-TRADED FUNDS – 1.80% Funds, Trusts, and Other Financial Vehicles – 0.62% iShares Silver Trust (a) The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2011 (Unaudited) (Continued) Shares Value EXCHANGE-TRADED FUNDS (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.18% SPDR Gold Trust (a) $ TOTAL EXCHANGE-TRADED FUNDS (Cost $260,219) Contracts CALL OPTIONS PURCHASED – 1.87% Computer and Electronic Product Manufacturing – 1.66% Qualcomm, Inc. Expiration: 01/19/2013, Exercise Price $30 (a) Oil and Gas Extraction – 0.21% Petroleo Brasileiro S.A. – ADR Expiration: 01/19/2013, Exercise Price $25 (a) TOTAL CALL OPTIONS PURCHASED (Cost $493,358) Shares SHORT-TERM INVESTMENTS – 3.02% Money Market Funds – 3.02% STIT-STIC Prime Portfolio 0.035% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $564,626) Total Investments (Cost $19,834,511) – 102.59% Liabilities in Excess of Assets – (2.59%) ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Total foreign concentration was as follows: Switzerland 2.17%, Canada 2.17%, Cayman Islands 1.05%. (c) Variable rate security. The rate listed is as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Statements of Assets and Liabilities September 30, 2011 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Receivable for fund shares sold Prepaid assets Total Assets Liabilities Payable for investments purchased Payable for fund shares redeemed Accrued distribution fee Payable to Advisor (a) Administrative & accounting services fee payable (a) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital Accumulated net investment income Accumulated net realized loss ) ) Net unrealized depreciation on investments ) ) Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Statements of Operations For the Six Months Ended September 30, 2011 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $4,197 and $1,994, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Legal fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Trustee fees and expenses Audit and tax fees Custody fees Insurance expense Printing and mailing expense Other expenses Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss): Net realized gain (loss): Investments Options — ) Net change in unrealized appreciation (depreciation): Investments ) ) Options ) ) Net realized and unrealized loss on investments ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Plumb Balanced Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net increase (decrease) ) The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Plumb Equity Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net increase The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the For the For the Period Six Months Years Ended May 24, 2007* Ended March 31, through September 30, March 31, (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ Operations: Net investment income(1) Net realized and unrealized gain (loss) Total from investment operations ) ) ) Dividends and distributions to shareholders: Dividends from net investment income — ) Total dividends and distributions — ) Change in net asset value for the period ) ) ) Net asset value, end of period $ Total return(4) )%(2) % % )% )%(2) The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the For the For the Period Six Months Years Ended May 24, 2007* Ended March 31, through September 30, March 31, (Unaudited) Ratios/supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %(3) % % % %(3) After expense reimbursement and waivers(5) %(3) % % % %(3) Ratio of net investment income to average net assets: After expense reimbursement and waivers(5) %(3) % % % %(3) Portfolio turnover rate 29
